 



Exhibit 10.1
FIRST AMENDMENT TO
PERSONAL SERVICES AGREEMENT
This First Amendment (the “Amendment”) to the Personal Services Agreement, dated
as of July 15, 2000 (the “Agreement”) between UGS Corp. (successor to
Unigraphics Solutions, Inc.) and Charles C. Girndstaff (“Executive”) is made and
entered into as of August 25, 2006. Except as otherwise provided herein, all of
the terms and conditions of the Agreement remain in full force and effect.
Capitalized terms not defined herein shall have the same meanings set forth in
the Agreement.

  1.   Section 3.2.2 is amended to replace all references to 60 days with
90 days.     2.   Section 3.2.4 is hereby deleted in its entirety and replaced
with the following:         “(b) a reduction by UGS in Executive’s base salary
or target bonus opportunity, excluding a company-wide reduction in base salaries
or target bonus opportunities that would be applicable to similarly situated
executives of UGS;”     3.   Section 3.3.3 (e) is amended to replace $75,000
with $90,000.     4.   Section 3.4.5 is amended to replace $75,000 with $90,000.
    5.   The parties hereby agree that the provisions of Sections 3.3.3 (c) and
3.4.3 shall not apply to the agreement granting Executive a Deferred Stock
Award, dated as of August 25, 2006 (the “Deferred Stock Agreement”). In the
event of a conflict between the Deferred Stock Agreement and the Agreement, the
terms and conditions of the Deferred Stock Agreement shall govern, including,
but not limited to, any vesting or forfeiture provisions.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date set forth in the Recital.

          EXECUTIVE    
 
       
By:
  /s/ Charles C. Grindstaff
 
Charles C. Grindstaff    
Date:
  August 25, 2006    
 
        UGS CORP.    
 
       
By:
Name:
  /s/ Anthony J. Affuso
 
Anthony J. Affuso    
Title:
  CEO & President    
Date:
  August 25, 2006    

50